Citation Nr: 0431859	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  96-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Maria M. Chesterton, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to June 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to service connection for 
a skin disability, both on a direct basis and as a result of 
exposure to Agent Orange.

Service connection for a skin condition as a residual of 
exposure to herbicides was initially denied by a June 1984 
rating decision.  An appeal was not filed within one year of 
notification of the decision.  Consequently, the rating 
decision became final.  See 38 U.S.C.A. § 7105.

The veteran's claim was initially before the Board in 
December 1998, at which time it was remanded for additional 
development.  In June 2000, the Board reopened the veteran's 
claim, but then denied the claim as not well-grounded.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in May 
2001, the Court vacated the Board's decision, and remanded it 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  The Board remanded the veteran's claim in July 
2003.  


FINDING OF FACT

The veteran's acne folliculitis was first incurred in 
service.  


CONCLUSION OF LAW

Service connection for acne folliculitis is granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that he served in Vietnam.  

Service medical records show that the veteran was seen in 
April 1969 for very mild athlete's foot.  He was seen in June 
1970 for a rash and irritation from shaving.  On the 
veteran's separation examination in April 1971, regarding the 
veteran's skin and lymphatics, the examiner placed a check in 
the "normal" and "abnormal" box.  The examiner explained 
on the side of the box that the veteran had a 2 inch scar on 
his forehead.  

The veteran underwent a VA Agent Orange examination in 
September 1983.  As part of the medical examination, the 
examiner noted a papular rash over the veteran's shoulders, 
chest, abdomen, and thighs, as well as a small scab on the 
right wrist.  The examiner noted a small red area on the 
veteran's penis.  Under pertinent medical history, the 
examiner noted no symptoms at exposure, but pimples on the 
chest and abdominal wall during the last two years.  It was 
noted that the veteran had a small papule on his right 
forearm that had appeared within the last year.  The veteran 
was diagnosed with folliculitis.  In October 1983, the 
veteran complained of an ongoing skin rash.  The veteran 
presented with a mild folliculitis of the hairy portions of 
the trunk and lower extremities.  The veteran had penile 
lesions which were non-pruritic.  The veteran was seen in 
December 1983.  The examiner stated that he would think of 
scabies in the veteran if it were not for the fact that he 
was not complaining particularly of itching.  The examiner 
recommended lotion.  

In a statement dated November 1983, the veteran asserted that 
he was exposed to spraying in Vietnam.  He asserted that he 
saw a Dr. "Tahansky" in 1972 because of a rash on his legs 
and buttocks.  He also asserted that he was seen in 1974 for 
a rash on the head of his penis, diagnosed as some sort of 
rash.  

In a statement dated April 1984, the veteran asserted that 
when he was in Vietnam, he was sprayed once a week for bugs.  
He asserted that he broke out with a rash of pimples in 1972 
and 1974, and was misdiagnosed by doctors.  

In June 1984, the RO&IC denied the veteran's claim for 
service connection for a skin condition as a residual of 
exposure to herbicides.  The veteran's claim was denied 
because the evidence did not show that the veteran had any 
present skin disease that was related to any condition he 
received treatment for in service.  The RO&IC concluded that 
the veteran's skin conditions in service were apparently 
resolved without any sequelae.  Evidence submitted subsequent 
to such decision is reported below:

In a letter to his congressman dated August 1986, the veteran 
asserted that he developed a rash over one fourth of his body 
in 1972.  He stated that he changed soaps based on the advice 
of a doctor, but that did not help his problem.  He asserted 
that in the two years that followed, the rash spread to over 
half his body.  He asserted that in 1974 he was seen for a 
rash on his penis that did not clear up after various 
treatments.  

The veteran underwent a VA examination for his skin in June 
1992.  The veteran stated that developing in 1972, and ever 
since then, especially in the hot summer months, he developed 
an erythematous, papulopustular dermatitis on the arms, back, 
trunk, and abdominal areas, which was quite pruritic.  The 
veteran stated that this was recurrent, year after year.  He 
stated that he had tried several different soaps for this, 
without much luck.  Examination showed that the veteran had a 
small papular erythema with minute pustules surmounting the 
papules on his arms (especially the forearms, and abdomen).  
Diagnosis was folliculitis.  The examiner stated that he was 
going to give the veteran a solution twice daily to the 
affected areas, and see how the veteran did.  

In the veteran's May 1995 notice of disagreement, he asserted 
that he was seen for a skin disorder in 1972 and 1974 by Dr. 
"Thansky."  

In a statement dated June 1995, the veteran's sister asserted 
that she saw a rash on the veteran's arms, legs, and chest.  
She stated that the rash first bore the appearance of prickly 
heat, but after a few days appeared to be infected similar to 
ingrown follicle/hairs.  She asserted that she had worked in 
the medical field for 28 years, had seen various forms of 
psoriasis, and that the veteran's skin disorder had not shown 
the stages of psoriasis.  

In the veteran's June 1995 substantive appeal, he asserted 
that the Lebanon VA hospital had the records of Dr. 
"Thansky" regarding a skin infection in 1972 and 1974. 

The veteran was afforded a hearing before the RO&IC in June 
1995, a transcript of which has been associated with the 
claims folder.  The veteran asserted that a Dr. Stahanski 
treated him for his skin condition in 1972, and told him that 
he was probably allergic to phosphates and soap.  The veteran 
asserted that this was the first time after service that he 
was seen for a skin disorder.  He stated that he was seen in 
1984 for a fungus on his penis.  He stated that he was 
circumcised in 1974, because the fungus kept coming back.  
The veteran stated that Adult Probation had the records of 
Dr. "Stahanski", and were going to mail them.  The 
veteran's sister testified that the veteran had a rash prior 
to his treatment with Dr. "Stahanski" in his penal area.  
She stated that the rash would come out on the trunk of his 
body, and on his arms and legs.  She stated that she was a 
medical technologist, and thought that it was prickly heat 
due to the heat.  

In a statement dated March 1996, the veteran asserted that he 
was in Coatesville for 26 or 27 days, and put his name on 
sick call every day to see a doctor for a skin rash until he 
was ordered not to.  

The veteran was afforded a hearing before the Board in 
September 1998, a transcript of which has been associated 
with the claims folder.  The veteran stated that he was 
treated in Vietnam for a skin disorder.  He specified that 
his skin would just shed off of him.  He stated that he was 
given an ointment, and his skin disorder cleared up.  He 
testified that after Vietnam, he was at Ft. Belvoir for 6 
months, then in Germany for 6 months, and that he did not 
have problems with his skin at those places.  The veteran 
testified that the first time he was seen for his skin 
condition was in 1972, by a Dr. "Hansky."  He stated that 
the skin problem started as a rash on his legs.  The veteran 
stated that the Wilkes Barre VA hospital had records from Dr. 
"Hansky."  It was noted that Dr. "Hansky" had died.  The 
veteran stated that Dr. "Hansky" had been his doctor before 
he went into the Army.  The veteran testified that the next 
time he was seen for his skin disorder after 1972 was in 
1973.  He stated that he again saw Dr. "Hansky."  The 
veteran described treatment at a number of VA hospitals and 
at the Pottsville Hospital.  He stated that he was 
circumcised at the Pottsville Hospital in 1974.  The veteran 
testified that he thought doctors had told him that he had 
chloracne.  

In January 1999, the VA Medical Center in Lebanon stated that 
all of the veteran's records had been sent to the VA Medical 
Center in Wilkes-Barre.

In February 1999, the VA Medical Center at Coatesville stated 
that they did not have any records of the veteran's.  

In March 1999, the VA Medical Center in Wilkes-Barre 
submitted medical records of the veteran's in response to the 
request of the RO&IC for treatment records from 1972 to the 
present.  In July 1992, September 1992, May 1993, August 
1993, and in September 1998, the veteran was seen and treated 
for skin disorders, most notably folliculitis.  The other 
records were either duplicates or did not have to do with the 
veteran's skin disorder.  

In March 1999, the VA Medical Center in Allentown submitted 
medical records of the veteran's in response to the request 
of the RO&IC for treatment records from 1972 to the present.  
The records regarding the veteran's skin were duplicates of 
the records submitted by the VA Medical Center in Wilkes 
Barre.  

In May 1999, the VA Medical Center in Philadelphia stated 
that they did not have any records of the veteran's.  

In May 1999, the Pottsville Hospital submitted treatment 
records from 1974 to 1999; however such records did not 
treatment for a skin disorder.  A hospital admission record 
from 1975 noted that the veteran had been reported by Dr. 
"Tihansky."  

In August 1999, a number of treatment records were submitted; 
however such records did not address the veteran's skin 
disorder.  

Copies of treatment records were submitted from the VA 
Medical Center in Wilkes-Barre.  In March 1999, the veteran 
was diagnosed with folliculitis.

In December 1999, the Social Security Administration (SSA) 
submitted a copy of their decision dated August 1991 in which 
they granted the veteran SSA benefits based on diagnoses of 
paranoid schizophrenia and mixed personality disorder.  A 
number of medical records were submitted from the 1980s-1990s 
in support of this decision.  A treatment record from January 
1984 noted that the veteran was being treated at the Lebanon 
VA Medical Center for a body rash.  On an undated examination 
report, an examiner reported that the veteran got a rash and 
pustules in the summer.  It is noted that in February 2000, 
the veteran's sister submitted duplicate SSA records.  

The veteran was afforded a VA examination in January 2001.  
The examiner's impression was acne folliculitis, even 
chloracne.  The examiner commented that the veteran's shaving 
rash for which he was seen in June 1970 was the same rash 
that had bothered the veteran the past 30 years, and had been 
called folliculitis, and acne, and the condition was 
moderately to severely disfiguring.  

The veteran underwent a VA examination in October 2002.  
Diagnosis actinically damaged skin with secondary 
telangiectasia, and history of acne vulgaris which appeared 
to have resolved with the use of Tetracyline.  The examiner 
specifically commented that the appearance of the veteran's 
skin and a review of various dermatology evaluations 
indicated that the veteran had primarily sun-damaged skin.  
The examiner commented that there was no evidence of acne 
vulgaris and no scarring to suggest significant acne in the 
past.  

The veteran was afforded a VA examination in March 2003.  The 
examiner's assessment was chronic folliculitis that was well-
controlled with various medications.  The examiner commented 
that the c-file did not show folliculitis of the torso and 
proximal extremities from September 1968 to June 1971.  The 
only skin conditions treated during this time were a neck 
rash, apparently form shaving, and athlete's foot.  The 
examiner commented that there was no direct evidence that 
this current folliculitis was related to service.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  Service connection may also be granted 
for a chronic disability on a presumptive basis, if such is 
shown to be manifested to a compensable degree within one 
year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2002).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Inasmuch as the veteran was diagnosed with acne folliculitis 
at his January 2001 VA examination, and chronic folliculitis 
at his March 2003 VA examination, the evidence shows that he 
suffers from a current skin disability.  The evidence also 
shows that the veteran was seen in service for a rash and 
irritation from shaving.  

The question that must be answered in this case is whether 
the veteran's current acne folliculitis is related to the 
rash for which he was seen in service.  Two VA examiners have 
offered opinions on this matter.  The examiner from the 
January 2001 VA examination opined that the rash that the 
veteran was seen for in service was the same rash that had 
bothered the veteran for the past 30 years.  The examiner 
from the March 2003 VA examination stated that there was no 
direct evidence that the veteran's current folliculitis was 
related to service.  Both examiner had access to the 
veteran's claims file.  What differentiates the January 2001 
and March 2003 opinions is that the January 2001 opinion is 
much more definitive than the March 2003 opinion.  The 
January 2001 opinion basically opines that the veteran's rash 
is the same one that he had during service.  On the other 
hand, the March 2003 opinion states only that there is no 
direct evidence that the veteran's current folliculitis is 
related to service.  However, the examiner did not provide 
his own opinion as to whether it was or was not related to 
service.  For that reason, more weight is given to the 
January 2001 opinion.  

In summary, the evidence is in relative equipoise regarding 
whether the veteran's acne folliculitis developed in service 
or not.   Granting the veteran the benefit of the doubt, 
especially when the January 2001 opinion is considered, the 
evidence establishes that the veteran's current acne 
folliculitis began in service.  Thus, the grant of 
entitlement to service connection is warranted for acne 
folliculitis.

As the veteran has been granted the benefit he was seeking 
(service connection for acne folliculitis), it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  


ORDER

Entitlement to service connection for acne folliculitis is 
granted.  






______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



